FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                  BILL OF COSTS
                          Court of Appeals No. 12-14-00243-CV

                                 Trial Court No. 2013C-0589

In the Matter of the Marriage of Rusty Burnett Abney and Sandee Caprice
Abnet and In the Interest of Breeana Caprice Abney and Britton Stanley
Abney, Children
DOCUMENTS FILED                          AMOUNT      FEE PAID BY
Motion fee                                  $10.00   Angie Locke
Clerk's record                             $197.00   Unknown
Filing                                     $100.00   Angie Locke
Indigent                                    $25.00   Angie Locke
Supreme Court chapter 51 fee                $50.00   Angie Locke
Required Texas.gov efiling fee              $20.00   Angie Locke
TOTAL:                                     $402.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 12th day of May 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk